 



EXHIBIT 10.1

EIGHTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
dated June 17, 2005, by and among PETROQUEST ENERGY, L.L.C., a Louisiana limited
liability company (“Borrower”); PETROQUEST ENERGY, INC., a Delaware corporation
(“PEI” ); PITTRANS, INC., an Oklahoma corporation (“Pittrans,”); TDC ENERGY, LLC
(f/k/a TDC ACQUISITION SUB LLC), a Louisiana limited liability company (“TDC
Energy,” who along with PEI and Pittrans are, or will become, a “Guarantor”);
JPMORGAN CHASE BANK, N.A. (successor by merger to BANK ONE, N.A. (Main Office
Chicago)) (individually as a lender and as agent, “Agent”) and the financial
institutions set forth on the signature pages hereto, (“Lenders”).

R E C I T A L S:

     WHEREAS, Borrower, PEI, Agent and Union Bank of California entered into an
Amended and Restated Credit Agreement dated May 14, 2003 (which as the same may
have been and be amended from time to time is herein called the “Credit
Agreement”), pursuant to which Borrower amended and restated a previously
existing credit facility dated May 11, 2001; and

     WHEREAS, Union Bank of California has, by Assignment dated December 23,
2003, assigned and conveyed to Agent, as a Lender, all of its interest in the
Credit Agreement; and

     WHEREAS, Agent, as a Lender, has by Assignment effective on or about
November 7, 2004, assigned and conveyed to certain other financial institutions
a portion of its interest in the Credit Agreement; and

     WHEREAS, Borrower, Guarantors, Agent and the Lenders desire to amend the
Credit Agreement as herein set forth.

     NOW THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

     1. Definitions. Except as otherwise provided below, unless the context
hereof indicates otherwise, all capitalized terms used herein shall have the
same meaning as such capitalized terms are defined in the Credit Agreement.

     (a) The following defined terms set forth in Article I of the Credit
Agreement are hereby amended as follows:

“Description of the Notes” means the section titled “Description of the Notes”
in each of the Confidential Offering Circular dated May 6, 2005 and the
Confidential Offering Circular

 



--------------------------------------------------------------------------------



 



dated June 3, 2005, each prepared by PEI and the Borrower with respect to the
offer and sale of the Senior Notes, copies of which have been made available to
the Agent and the Lenders.

“Note Offering” means (i) the offering and sale of Senior Notes pursuant to each
of the Confidential Offering Circular dated May 6, 2005 and the Confidential
Offering Circular dated June 3, 2005; and (ii) the registered exchange of such
Senior Notes for new Senior Notes pursuant to a registration statement filed and
effective with the Securities and Exchange Commission.

“Senior Notes” means the senior unsecured promissory notes due 2012 of the
Borrower and PEI, as co-issuers, issued May 2005 and June 2005 pursuant to the
Senior Notes Indenture, and includes the unsecured guaranties thereof executed
from time to time by certain Subsidiaries of PEI and the Borrower, notes (and
the guaranties thereof) issued from time to time in exchange for such Senior
Notes due 2012 and all reissues and replacements of the foregoing.

“Senior Notes Indenture” means the Indenture dated May 11, 2005, among the
Borrower and PEI, as co-issuers, the subsidiary guarantors identified therein
and The Bank of New York Trust Company, N.A., as the same may be amended or
supplemented from time to time.

     2. Amendments to the Credit Agreement. Upon the date hereof, and subject to
the satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement is hereby amended as follows:

     (a) Section 6.24 General and Administrative Expense Limitation of the
Credit Agreement is hereby amended by deleting the section in its entirety and
substituting the following:

“6.24 Intentionally Omitted.”

     3. Conditions Precedent to Effectiveness of Amendment. This Amendment shall
become effective when, and only when, each of the conditions below have been
complied with to the satisfaction of the Agent and the Lenders and the documents
required below have been delivered to the Agent and the Lenders:

     (a) Counterparts of this Amendment duly executed by Borrower, Guarantors
and Lenders;

     (b) A copy of the resolutions approving this Amendment, and authorizing the
transactions contemplated herein or therein duly adopted by the Managers of
Borrower, accompanied by a certificate of the duly authorized Secretary of
Borrower, that such copy is a true and correct copy of the resolutions duly
adopted by the Managers of Borrower, and that such resolutions constitute all
the resolutions adopted with respect to such transactions, and

 



--------------------------------------------------------------------------------



 



have not been amended, modified or revoked in any respect and are in full force
and effect as of the date hereof;

     (c) A copy of the resolutions approving this Amendment, and authorizing the
transactions contemplated herein or therein duly adopted by the Board of
Directors or Members of each Guarantor, as the case may be, accompanied by a
certificate of the duly authorized Secretary of such Guarantor, that such copy
is a true and correct copy of the resolutions duly adopted by the Board of
Directors or Members of such Guarantor, and that such resolutions constitute all
the resolutions adopted with respect to such transactions, and have not been
amended, modified or revoked in any respect and are in full force and effect as
of the date hereof; and

     (d) The closing of the offering and sale of Senior Notes pursuant to the
Confidential Offering Circular dated June 3, 2005.

     4. Representations and Warranties of Borrower. Borrower represents and
warrants as follows:

     (a) Borrower and Guarantors are each duly authorized and empowered to
execute, deliver and perform this Amendment and all other instruments referred
to or mentioned herein to which it is a party, and all action on its part
requisite for the due execution, delivery and the performance of this Amendment
has been duly and effectively taken. This Amendment, when executed and
delivered, will constitute valid and binding obligations of Borrower and
Guarantors, as the case may be, enforceable against such party in accordance
with its terms. This Amendment does not violate any provisions of the Articles
of Organization or limited liability agreement of Borrower, the Certificate of
Incorporation or By-Laws or other organizational documents of Guarantors, or any
contract, agreement, law or regulation to which Borrower or Guarantors are
subject, and does not require the consent or approval of any regulatory
authority or governmental body of the United States or any state;

     (b) After giving affect to this Amendment, the representations and
warranties contained in the Credit Agreement, as amended hereby, and any other
Loan Documents executed in connection herewith or therewith are true, correct
and complete on and as of the date hereof as though made on and as of the date
hereof;

     (c) After giving affect to this Amendment, no event has occurred and is
continuing which constitutes a Default or Unmatured Default; and

     (d) When duly executed and delivered, each of this Amendment and the Credit
Agreement will be legal and binding obligations of Borrower, enforceable in
accordance with their respective terms, except as limited by bankruptcy,
insolvency or similar laws of general application relating to the enforcement of
creditors’ rights and by equitable principles of general application.

 



--------------------------------------------------------------------------------



 



     5. Reference to and Effect on the Loan Documents.

     (a) Upon the effectiveness of this Amendment, on and after the date hereof,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference in the Loan
Documents shall mean and be a reference to the Credit Agreement as amended
hereby.

     (b) Except as specifically amended above, the Credit Agreement and the
Note(s), and all other instruments securing or guaranteeing Borrower’s
obligations to Lenders, including the Collateral Documents, as amended
(collectively, the “Security Instruments”) shall remain in full force and effect
and are hereby ratified and confirmed. Without limiting the generality of the
foregoing, the Security Instruments and all collateral described therein do and
shall continue to secure the payment of all obligations of Borrower and
Guarantors under the Credit Agreement and the Note(s), as amended hereby, and
under the other Security Instruments.

     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lender under any of the Security Instruments, nor constitute a waiver
of any provision of any of the Security Instruments.

     6. Delivery of Closing Documents. Borrower shall deliver to the Agent and
the Lenders copies of all documentation executed at the closing of the offering
and sale of Senior Notes pursuant to the Confidential Offering Circular dated
June 3, 2005, certified by an Authorized Officer of Borrower to the effect that
such documents are true, correct and complete, within five (5) Business Days
after such closing.

     7. Waiver. As additional consideration for the execution, delivery and
performance of this Amendment by the parties hereto and to induce Lenders to
enter into this Amendment, Borrower and Guarantors each warrants and represents
to Lenders that no facts, events, statuses or conditions exist or have existed
which, either now or with the passage of time or giving of notice, or both,
constitute or will constitute a basis for any claim or cause of action against
Lenders or any defense to (i) the payment of any obligations and indebtedness
under the Note(s) and/or the Security Instruments, or (ii) the performance of
any of its obligations with respect to the Note(s) and/or the Security
Instruments, and in the event any such facts, events, statuses or conditions
exist or have existed, Borrower unconditionally and irrevocably waives any and
all claims and causes of action against Lenders and any defenses to its payment
and performance obligations in respect to the Note(s) and the Security
Instruments.

     8. Costs and Expenses. Borrower agrees to pay on demand all costs and
expenses of Lenders in connection with the preparation, reproduction, execution
and delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including the reasonable fees and out-of-pocket expenses of
counsel for Lenders. In addition, Borrower shall pay any and all fees payable or
determined to be payable in connection with the execution and delivery, filing
or recording of this Amendment and the other instruments and documents to be
delivered hereunder,

 



--------------------------------------------------------------------------------



 



and agrees to save Lenders harmless from and against any and all liabilities
with respect to or resulting from any delay in paying or omitting to pay such
fees.

     9. Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.

     10. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.

     11. Final Agreement. THIS WRITTEN AMENDMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
duly executed in multiple counterparts, each of which is an original instrument
for all purposes, all as of the day and year first above written.

              “Borrower”
 
            PETROQUEST ENERGY, L.L.C.
 
       
 
  By:   /s/ Michael O. Aldridge
 
     
 
 
           Michael O. Aldridge, Senior Vice President,
 
           Chief Financial Officer and Treasurer

 



--------------------------------------------------------------------------------



 



              “Guarantors”
 
            PETROQUEST ENERGY, INC.
 
       
 
  By:   /s/ Michael O. Aldridge
 
     
 
 
           Michael O. Aldridge, Senior Vice President,
     Chief Financial Officer and Treasurer
 
            PITTRANS, INC.
 
       
 
  By:   /s/ Michael O. Aldridge
 
     
 
 
           Michael O. Aldridge, Chief Financial Officer
 
            TDC ENERGY LLC
f/k/a TDC ACQUISITION SUB LLC
 
       
 
  By:   /s/ Michael O. Aldridge
 
     
 
 
           Michael O. Aldridge, Senior Vice President,
     Chief Financial Officer and Treasurer

 



--------------------------------------------------------------------------------



 



              “Lenders”
 
            JPMORGAN CHASE BANK, N.A.,
As the Agent, a Lender and LC Issuer
 
       
 
  By:   /s/ Charles Kingswell-Smith
 
     
 
    Name: Charles Kingswell-Smith
Title: Vice President
 
            GUARANTY BANK, FSB,
As a Lender
 
       
 
  By:   /s/ Brian J. Petet
 
     
 
    Name: Brian J. Petet
Title: Assistant Vice President
 
            CALYON NEW YORK BRANCH,
As a Lender
 
       
 
  By:   /s/ Olivier Audemard
 
     
 
    Name: Olivier Audemard     Title: Managing Director
 
       
 
  By:   /s/ Philippe Soustra
 
     
 
    Name: Philippe Soustra     Title: Executive Vice President

 